EXHIBIT 10.36

Safety Insurance Group, Inc.
ANNUAL PERFORMANCE INCENTIVE PLAN

Section 1.  Establishment and Purpose

Safety Insurance Group, Inc. (hereinafter referred to as the “Company”) hereby
establishes a short-term incentive compensation plan to be known as the “Safety
Insurance Group, Inc. Annual Performance Incentive Plan” (hereinafter referred
to as the “Plan”).

The purpose of the Plan is to provide designated key executive employees of the
Company with meaningful financial rewards for the accomplishment of financial
and strategic objectives of the Company.  Awards payable under the Plan are
intended to constitute “performance-based compensation” under Section 162(m) of
the Code and regulations promulgated thereunder, and the Plan shall be construed
consistently with such intention.

Section 2.  Definitions

Unless the context requires otherwise, the following words, when capitalized,
shall have the meanings ascribed below:

(a)                                  “Board” means the Board of Directors of the
Company.

(b)                                 “Code” means the Internal Revenue Code of
1986, as amended.

(c)                                  “Committee” means the Compensation
Committee of the Board of Directors.

(d)                                 “Company” means Safety Insurance Group, Inc.

(e)                                  “Covered Employee” shall have the meaning
set forth in Section 162(m) of the Code.

(f)                                    “Participant” means (i) each Covered
Employee and (ii) each other executive officer selected by the Committee to
participate in the Plan.

(g)                                 “Performance Period” means the fiscal year
of the Company or such other periods as may be designated by the Committee.

(h)                                 “Plan” means the Safety Insurance Group,
Inc. Annual Performance Incentive Plan, as may be amended from time to time.

(i)                                     “Subsidiary” means any corporation in
which the Company owns, directly or indirectly, at least fifty percent (50%) of
the total combined voting power of all classes of stock, or any other entity
(including, but not limited to, partnerships and joint ventures) in which the
Company owns, directly or indirectly, at least fifty percent (50%) of the
combined equity thereof.


--------------------------------------------------------------------------------


Section 3.  Administration

The Plan shall be administered by the Compensation Committee of the Board of
Directors.  The Committee shall have responsibility to construe and interpret
the Plan; provided, however, that in no event shall the Plan be interpreted in a
manner which would cause any award to a Covered Employee to fail to qualify as
performance-based compensation under Section 162(m) of the Code.  The Committee
shall establish the performance objectives for any Performance Period in
accordance with Section 5 and certify whether such performance objectives have
been achieved.  Any determination made or decision or action taken or to be
taken by the Committee, arising out of or in connection with the construction,
administration, interpretation and effect of the Plan and of its rules and
regulations, shall, to the fullest extent permitted by law (but subject to the
limitations on the discretion of the Committee applicable to awards intended to
qualify as performance-based compensation under Section 162(m) of the Code) be
within the Committee’s absolute discretion and shall be conclusive and binding
on all persons, including the Company, its Subsidiaries, its stockholders, the
Participants and their estates and beneficiaries.

The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company) as it may deem desirable to
assist with the administration of the Plan and may rely upon any opinion
received from any such counsel, consultant or agent and any computation received
from such consultant or agent.  All expenses incurred in the administration of
the Plan, including, without limitation, for the engagement of any counsel,
consultant or agent, shall be paid by the Company.  No member or former member
of the Board or the Committee shall be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
other than as a result of such individual’s willful misconduct.

Section 4.  Eligibility

Eligibility under the Plan is limited to Participants designated by the
Committee, in its sole and absolute discretion.  In addition to Covered
Employees, the Committee may designate as a Participant in the Plan any
“executive officer” of the Company, as such term is defined in Rule 3b-7 of the
Securities Exchange Act of 1934.  Members of the Board who are not employees of
the Company shall not be eligible to participate in the Plan.

Section 5.  Determination of Incentive Awards

(a)                                  Designation of Participants, Performance
Period and Performance Criteria.  On or before the end of the first 90 days of
each Performance Period (or such other date as may be required or permitted
under Section 162(m) of the Code), the Committee shall select the Participants
to whom incentive awards shall be granted, designate the applicable Performance
Period, establish the Target Incentive Bonus for each Participant, and


--------------------------------------------------------------------------------


establish the performance objective or objectives that must be satisfied in
order for a Participant to receive an incentive award for such Performance
Period.  Any such performance objectives will be based upon the relative or
comparative achievement of one or more of the following criteria, as determined
by the Committee:

(i)

 

net income,

 

(ii)

 

earnings before income taxes,

 

(iii)

 

earnings per share,

 

(iv)

 

return on shareholders equity,

 

(v)

 

expense management,

 

(vi)

 

profitability of an identifiable business unit or product,

 

(vii)

 

ratio of claims to revenues,

 

(viii)

 

revenue growth,

 

(ix)

 

earnings growth,

 

(x)

 

total shareholder return,

 

(xi)

 

cash flow,

 

(xii)

 

return on assets,

 

(xiii)

 

pretax operating income,

 

(xiv)

 

net economic profit (operating earnings minus a charge for capital),

 

(xv)

 

customer satisfaction,

 

(xvi)

 

agency satisfaction,

 

(xvii)

 

employee satisfaction,

 

(xviii)

 

quality of services,

 

(xix)

 

strategic innovation, or

 

(xx)

 

any combination of the foregoing.

 

 

(b)           Target Incentive Bonus.  Each Participant will have an incentive
award opportunity (the “Target Incentive Bonus”) that will be based on achieving
the target performance objectives established by the Committee.  The Target
Incentive Bonus will be a percentage of the Participant’s annual salary at the
end of the Performance Period.  If the performance objectives established by the
Committee are met at the target level, the Participant will receive an incentive
award equal to 100% of the Target Incentive Bonus.

(c)           Range of Incentive Payouts.  The incentive awards under this Plan
can range between 50% and 150% of the Target Incentive Bonus; provided, however,
that the maximum incentive award that may be paid to a Participant for any
calendar year shall not exceed $1,200,000.  This range will be associated with
the actual performance achieved by the Participant and the Company as reviewed
and approved by the Committee.

(d)           Determination of Performance.  The Participant will have a portion
of his or her award linked to the financial and business performance of the
Company and a portion linked to his or her individual performance and/or the
performance of his or her corresponding business unit.  The weighting


--------------------------------------------------------------------------------


and goals will be established by the Committee pursuant to Section 5(a) above;
provided, however, that except with respect to award opportunities for the Chief
Executive Officer (the “CEO”) of the Company, the Committee may receive input
from the CEO with respect to the foregoing.

(e)           Committee Certification and Approval of Awards.  As soon as
reasonably practicable after the end of each Performance Period, the Committee
will (i) determine whether the performance objectives for the Performance Period
have been satisfied, (ii) determine the amount of the incentive award to be paid
to each Participant for such Performance Period and (iii) certify such
determination in writing.  If the individual or Company does not meet the
minimum performance requirements, the Participant will receive no incentive
award for the specified Performance Period.

(f)            Committee Discretion.  Notwithstanding the foregoing, with
respect to a Participant who is a Covered Employee, the Committee retains the
discretion to reduce or eliminate the amount of the incentive award otherwise
payable to such Participant under this Section 5.  In addition, with respect to
a Participant who is not a Covered Employee, the Committee retains the
discretion to increase, reduce or eliminate the amount of the incentive award
otherwise payable to such Participant under this Section 5.

(g)           Methodology for Determinations.  In making a determination under
any part of this Section 5, the Committee shall give consideration to such
factors as it deems appropriate, including, without limitation, the degree to
which the established performance objectives have been obtained and whether the
Participant has materially contributed to the overall results of the Company. 
To assist in making such determinations, the Committee may seek input from the
CEO (except with respect to the CEO’s own award) and may request such other
advice and recommendations as it deems appropriate.

Section 6.  Payment of Incentive Awards

(a)           General Rule.  Except as otherwise expressly provided hereunder,
payment of any incentive amount determined under Section 5 shall be made to each
Participant as soon as practicable after the Committee certifies that one or
more of the applicable performance objectives have been attained.  Any such
payments shall be made in cash or, at the discretion of the Committee, in an
equivalent value of shares of common stock of the Company.

(b)           Voluntary Deferral.  Notwithstanding Section 6(a), the Committee
may permit a Participant to defer all or a portion of an incentive award
otherwise payable pursuant to the Participant’s timely and validly made election
made in accordance with such terms as the Company, the Board or committee
thereof may determine.


--------------------------------------------------------------------------------


(c)           Change in Control.  Upon the occurrence of a Change in Control (as
such term is defined in a Participant’s employment agreement with the Company,
or in the absence of such agreement, in the Safety Insurance Group, Inc. 2002
Management Omnibus Incentive Plan, as amended from time to time), all
performance objectives for the then current Performance Period shall be deemed
to have been achieved at target levels of performance and the Committee shall
cause each Participant to be paid an amount in cash based on such assumed
performance prorated for the Performance Period as soon as practicable but in no
event later than 30 business days following the occurrence of such Change in
Control.

Section 7.  Termination of Employment

Unless otherwise determined by the Committee, a Participant shall have no right
to an incentive award under the Plan for any Performance Period in which the
Participant is not actively employed by the Company or a Subsidiary on the last
day of the Performance Period to which such award relates.

Section 8. Amendment or Termination of the Plan

The Board or the Committee may at any time amend, suspend, discontinue or
terminate the Plan; provided, however, that no such action shall be effective
without approval by the shareholders of the Company to the extent necessary to
continue to qualify the amounts payable to Covered Employees as
performance-based compensation under Section 162(m).  Notwithstanding the
foregoing, no amendment, suspension, discontinuance or termination of the Plan
shall adversely affect the rights of any Participant or beneficiary in respect
of any award that the Committee has determined to be payable to a Participant in
accordance with the terms hereof or as to any amounts awarded.

Section 9. General Provisions

(a)           Effective Date and Duration of the Plan.  The Plan shall be
effective with respect to calendar years beginning on or after January 1, 2006,
subject to approval of the Plan by the shareholders of the Company at the 2006
Annual Meeting.  The Plan will remain in effect until such time as it shall be
terminated by the Board, pursuant to Section 8 above.

(b)           Designation of Beneficiary.  Each Participant may designate a
beneficiary or beneficiaries (which beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participants death.  Such designation may be changed or canceled at any time
without the consent of any such beneficiary.  Any such designation, change or
cancellation must be made in a form approved by the Committee and shall not be
effective until received by the Committee.  If no beneficiary has been named, or
the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall


--------------------------------------------------------------------------------


be the Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate.  If a Participant designates more than one beneficiary,
the rights of such beneficiaries shall be payable in equal shares, unless the
Participant has designated otherwise.

(c)           No Right of Continued Employment. Nothing contained in the Plan
shall create any rights of employment in any Participant or in any way affect
the right and power of the Company to discharge any Participant or otherwise
terminate the Participant’s employment at any time with or without cause or to
change the terms of employment in any way.

(d)           No Limitations on Corporate Actions. Nothing contained in the Plan
shall be construed to prevent the Company from taking any corporate action
(including, without limitation, making provision for the payment of other
incentive compensation, whether payable in cash or otherwise, or whether
pursuant to a plan or otherwise) which is deemed by it to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
any awards made under the Plan.  No employee, beneficiary or other person shall
have any claim against the Company as a result of any such action.

(e)           No Right to Specific Assets.  Nothing contained in the Plan
(including, without limitation, the provisions of Section 6 hereof) shall be
construed to create in any Participant or beneficiary any claim against, right
to or lien on any particular assets of the Company or to require the Company to
segregate or otherwise set aside any assets or create any fund to meet any of
its obligations hereunder.

(f)            No Contractual Right to Incentive.  Nothing in this Plan shall be
construed to give any Participant any right, whether contractual or otherwise,
to receive any incentive with respect to any Performance Period unless and until
the Committee shall have expressly determined that such a Participant is
entitled to receive such an award pursuant to the terms of the Plan.

(g)           Non-alienation of Benefits.  Except as expressly provided herein,
no Participant or beneficiary shall have the power or right to sell, transfer,
assign, pledge or otherwise encumber the Participant’s interest under the Plan.

(h)           Withholding.  Any amount payable to a Participant or a beneficiary
under this Plan shall be subject to any applicable Federal, state and local
income and employment taxes and any other amounts that the Company is required
at law to deduct and withhold from such payment.

(i)            Severability.  If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.


--------------------------------------------------------------------------------


(j)            Governing Law.  To the extent not preempted by federal law, the
Plan shall be construed in accordance with and governed by the laws of the state
of New York, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Plan to the
substantive law of another jurisdiction.

(k)           Code Section 409A Compliance.  To the extent applicable, it is
intended that this Plan and any incentive awards granted hereunder comply with
the requirements of Section 409A of the Code and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service (“Section 409A”).  Any provision
that would cause the Plan or any incentive award granted hereunder to fail to
satisfy Section 409A shall have no force or effect until amended to comply with
Section 409A, which amendment may be retroactive to the extent permitted by
Section 409A.


--------------------------------------------------------------------------------